Case 0:18-cv-62287-UU Document 17 Entered on FLSD Docket 11/28/2018 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 0:18-cv-62287/Ungaro

 TODD RIZZI,

        Plaintiff,
 vs.

 ZWICKER & ASSOCIATES, P.C.,

        Defendant.
                                    /

                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice,

 Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

 District of Florida, the undersigned respectfully moves for the admission pro hac vice of Manuel

 H. Newburger of the law firm of Barron & Newburger, P.C., 7320 N. MoPac Expy., Suite 400,

 Austin, TX 78731, (512) 649-4022, for purposes of appearance as co-counsel on behalf of

 Defendant Zwicker & Associates, P.C. in the above-styled case only, and pursuant to Rule 2B of

 the CM/ECF Administrative Procedures, to permit Manuel H. Newburger to receive electronic

 filings in this case, and in support thereof states as follows:

        1.      Manuel H. Newburger is not admitted to practice in the Southern District of

 Florida and is a member in good standing of the Courts listed in the accompanying Exhibit A.

        2.      Movant, Lauren M. Burnette, Esquire, of the law firm of Messer Strickler, Ltd.,

12276 San Jose Blvd., Suite 720, Jacksonville, FL 32223, 904-527-1172 is a member in good

standing of The Florida Bar and the United States District Court for the Southern District of


                                                    1
Case 0:18-cv-62287-UU Document 17 Entered on FLSD Docket 11/28/2018 Page 2 of 5



Florida and is authorized to file through the Court’s electronic filing system. Movant consents to

be designated as a member of the Bar of this Court with whom the Court and opposing counsel

may readily communicate regarding the conduct of the case, upon whom filings shall be served,

who shall be required to electronically file and serve all documents and things that may be filed

and served electronically, and who shall be responsible for filing and serving documents in

compliance with the CM/ECF Administrative Procedures.          See Section 2B of the CM/ECF

Administrative Procedures.

       3.      In accordance with the local rules of this Court, Manuel H. Newburger has made

payment of this Court’s $75 admission fee. A certification in accordance with Rule 4(b) is

attached hereto.

       4.      Manuel H. Newburger, by and through designated counsel and pursuant to Section

2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

Filings to Manuel H. Newburger at email address: mnewburger@bn-lawyers.com.

       WHEREFORE, Lauren M. Burnette, moves this Court to enter an Order allowing Manuel

H. Newburger, to appear before this Court on behalf of Zwicker & Associates, P.C., for all

purposes relating to the proceedings in the above-styled matter and directing the Clerk to provide

notice of electronic filings to Manuel H. Newburger.

Date: November 28, 2018

                                     Respectfully submitted,

                                     MESSER STRICKLER, LTD.


                              By:    /s/ Lauren M. Burnette
                                     LAUREN M. BURNETTE, ESQUIRE
                                     FL Bar No. 0120079

                                                2
Case 0:18-cv-62287-UU Document 17 Entered on FLSD Docket 11/28/2018 Page 3 of 5



                              450-106 State Road 13 N., Suite 326
                              St. Johns, FL 32259
                              (904) 201-9120
                              lburnette@messerstrickler.com
                              Counsel for Defendant

Dated: November 28, 2018




                                        3
Case 0:18-cv-62287-UU Document 17 Entered on FLSD Docket 11/28/2018 Page 4 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              Case No.: 0:18-cv-62287/Ungaro

TODD RIZZI,

       Plaintiff,

vs.

ZWICKER & ASSOCIATES, P.C.,

       Defendant.
                                 /

                     CERTIFICATION OF MANUEL H. NEWBURGER

       Manuel H. Newburger, Esquire, pursuant to Rule 4(b) of the Rules Governing the

Admission, Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have

studied the Local Rules of the United States District Court for the Southern District of Florida;

and (2) I am a member in good standing of the State bar of Texas and, inter alia, the United States

District Court for the Western District of Texas.



                                                        /s/ Manuel H. Newburger
                                                             Manuel H. Newburger




                                                    4
Case 0:18-cv-62287-UU Document 17 Entered on FLSD Docket 11/28/2018 Page 5 of 5



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Appear Pro

Hac Vice, Consent to Designation and Request to Electronically Receive Notices of Electronic

Filings was served by electronic means on November 28, 2018, on all counsel or parties of record

on the service list.

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             Case No.: 0:18-cv-62287/Ungaro

TODD RIZZI,

        Plaintiff,
vs.

ZWICKER & ASSOCIATES, P.C.,

        Defendant.
                                /
                                        SERVICE LIST

Jibrael S. Hindi
The Law Offices of Jibrael S. Hindi
110 SE 6th Street
Suite 1744
Fort Lauderdale, FL 33301
954-907-1136
jibrael@jibraellaw.com
                                      MESSER STRICKLER, LTD.

                             By:      /s/ Lauren M. Burnette
                                      LAUREN M. BURNETTE, ESQUIRE
                                      FL Bar No. 0120079
                                      450-106 State Road 13 N., Suite 326
                                      St. Johns, FL 32259
                                      (904) 201-9120
                                      lburnette@messerstrickler.com
                                      Counsel for Defendant

Dated: November 28, 2018

                                               5
